     Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 1 of 19            FILED
                                                                       2019 Mar-26 PM 04:44
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                   NORTHEASTERN DIVISION

DR. NESAR U. AHMED,                    )
                                       )
           Plaintiff,
                                       )
v.                                     )
                                       ) CASE NO. 5:14-CV-01683-JHE
THE BOARD OF TRUSTEES OF               )
ALABAMA A&M, et al.,                   )
           Defendants.                 )


         UNIVERSITY PARTIES’ REPLY IN RESPONSE TO
            PLAINTIFF’S BRIEF IN OPPOSITION TO
             MOTION FOR SUMMARY JUDGMENT
           Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 2 of 19



                                           TABLE OF CONTENTS

Table of Contents ........................................................................................................i

Introduction ................................................................................................................ 1

Response to Plaintiff’s Statement of Additional Disputed Facts .............................. 2

Argument.................................................................................................................... 4

         I.        The University Parties are Entitled to Summary Judgment on
                   Plaintiff’s Discrimination Claims.......................................................... 4

                   A.        Plaintiff’s Promotion Claims ...................................................... 4
                   B.        Plaintiff’s Payment Claims ......................................................... 8

         II.       The University Parties are Entitled to Summary Judgment on
                   Plaintiff’s Retaliation Claims .............................................................. 11

         III.      Drs. Hugine, Wims, and Glenn are Entitled to Qualified Immunity
                   From Plaintiff’s Individual-Capacity Section 1981 Claims................ 12

         IV.       The University Officials are Entitled to Summary Judgment on
                   Plaintiff’s Promissory Fraud Claim .................................................... 13

Conclusion ............................................................................................................... 15

Certificate of Service ............................................................................................... 17




                                                              i
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 3 of 19



       The University Parties1 hereby submit this reply to Plaintiff’s Brief in

Opposition to Defendants’ Motion for Summary Judgment (Doc. 117).

                                    INTRODUCTION

       Plaintiff’s response demonstrates all of the bases upon which the University

Parties are entitled to summary judgment. Plaintiff’s response fails to point to any

record evidence suggesting that the University Parties made any employment

decision based on race or national origin. Plaintiff also does not and cannot point to

any record evidence suggesting that any University Party promised him summer

assignments for the duration of his employment with the University, much less any

evidence that any University Party made such a promise intending not to keep it.

Instead of pointing to record evidence supporting his claims, Plaintiff continues to

rely on his unsupported opinion that, in light of the University’s history as an HBCU,

it inherently discriminates in favor of African-Americans. Plaintiff’s speculation

cannot support his claims. The University Parties are entitled to summary judgment

for at least the following four (4) reasons:

       (1)    Plaintiff provides no evidence that any University Party made
              any employment decision on the basis of race or national origin;

       (2)    Plaintiff’s retaliation claim fails for the same reasons as his
              discrimination claims, as well as because he fails to allege that
              any retaliatory act took place in close temporal proximity to any
              protected activity;

1
 All defined terms used herein have the same meaning as in the Memorandum of Law in Support
of the University Parties’ Motion for Summary Judgment (Doc. 112-1).

                                            1
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 4 of 19




      (3)    The University Officials are entitled to qualified, State, and
             State-agent immunity from Plaintiff’s individual-capacity claims
             against them; and

      (4)    Plaintiff cannot establish the elements of his promissory fraud
             claim.

Accordingly, the Court should grant summary judgment to the University Parties on

all of Plaintiff’s claims against them.

    RESPONSE TO PLAINTIFF’S STATEMENT OF ADDITIONAL DISPUTED FACTS

      4-5. These statements conflate the Supplemental Pay Claim and the Summer

Assignment Claim, which Plaintiff separately alleged in the TAC. (TAC ¶¶ 32-39,

alleging that, in January 2013, the University Parties denied his “request for

supplemental pay for his work in organizing and conducting Fundamentals of

Engineering two-hour review sessions for a PE license exam for Engineering

Students;” TAC ¶¶ 40-43, alleging that, in March 2014, Plaintiff “received notice

from the University that the upcoming summer (2014) would be the last summer that

he would receive his summer salary”). Plaintiff’s February 2013 EEOC charge

encompassed the Supplemental Pay Claim, but it did not encompass the Summer

Assignment Claim, which did not arise until more than a year after Plaintiff filed the

EEOC charge.

      13-16. Plaintiff’s qualifications for the Coordinator Position were not “far

superior” to Dr. Ayokanmbi’s. Dr. Glenn testified that he concluded that Dr.


                                          2
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 5 of 19



Ayokanmbi’s qualifications exceeded Plaintiff’s because “Dr. Ayokanmbi’s

graduate degrees are more in line to the subject matter in the program, and he taught

courses in that program.” (Doc. No. 113-4 at 7, lines 15:19-22).

       17.    The TAC does not allege that Plaintiff was more qualified for the Dean

Position than Dr. Glenn. (TAC, ¶¶ 16-21, alleging that “[t]he selection of Dr.

Egarievwe, an individual much less qualified than Plaintiff, for an interview was a

violation of Plaintiff’s rights”).

       18.    Plaintiff was not more qualified than Dr. Glenn for the Dean Position.

It is undisputed that Plaintiff did not meet the listed qualifications for the job,

because he lacked administrative leadership experience as a departmental chair.

(Doc. No. 113-1 at 45, lines 176:21-177:2; Doc. No. 113-5 at 4-5, ¶ 10).

       19-25. The alleged statements to Plaintiff by members of the Search and

Selection Committee are inadmissible hearsay. Moreover, those statements do not

suggest that anyone on the Search and Selection Committee even mentioned race,

ethnicity, or national origin. (Doc. No. 117, ¶¶ 19-25).

       56-61. The June 2012 Salary Increase Letter refers to “a summer assignment,”

not to ongoing summer assignments for the duration of Plaintiff’s employment with

the University. (Doc. No. 113-2 at 93).

       62.    Plaintiff admitted that he does not know the enrollment in Gerald

Vines’s summer classes, nor does he know Vines’s compensation arrangement with


                                          3
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 6 of 19



the University. (Doc. No. 113-2 at 42, lines 155:11-23). Dr. Aaron Adams received

a single summer assignment, for 2014. (Doc. No. 113-3 at 85, providing that Dr.

Adams would receive “[a]n assignment during the 2014 summer session,” and

“[s]ubsequent summer assignments will be dependent upon course needs and your

ability to generate external support”). Plaintiff also received a summer assignment

in 2014. (Doc. No. 113-1 at 72, lines 282:14-21).

                                   ARGUMENT

I.    THE UNIVERSITY PARTIES ARE ENTITLED TO SUMMARY JUDGMENT
      ON PLAINTIFF’S DISCRIMINATION CLAIMS.

      A.    PLAINTIFF’S PROMOTION CLAIMS.

      Plaintiff claims discrimination with respect to his failure to obtain the

Coordinator Position. He cannot, however, even demonstrate when or if that

position was open. He admits he never applied for it. (TAC, ¶ 24). Plaintiff claims

Dr. Glenn “awarded” the position to Dr. Ayokanmbi, but Dr. Glenn testified that Dr.

Ayokanmbi already occupied the position when Dr. Glenn took over as Dean. (Doc.

No. 113-4 at 5-6, lines 9:11-13:22). Thus, Plaintiff cannot demonstrate that he was

“rejected” for the Coordinator Position. (Doc. No. 112 at 31-32).

      Even if Plaintiff could establish that he was rejected for the Coordinator

Position, he cannot demonstrate pretext. Plaintiff acknowledges the black-letter law

that, “[g]enerally speaking, a plaintiff cannot prove pretext merely by arguing or

showing that he was more qualified than the person who received the position.”

                                         4
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 7 of 19



(Doc. No. 117 at 27). He claims, however, that “he has established that the

disparities between him and Ayokanmbi are so great that the evidence is sufficient

for a reasonable person to find that Ayokanmbi would not have been chosen over

Plaintiff.” (Id.). Plaintiff cites no decision in which a court actually found that a

plaintiff met this demanding standard. Indeed, in Springer v. Convergys Customer

Mgmt. Grp., Inc., 509 F.3d 1344, 1349 (11th Cir. 2007) (cited in Doc. No. 117 at

27), the Court, after articulating this standard, indicated that the plaintiff did not

meet it: “‘Absent evidence that subjective hiring criteria were used as a mask for

discrimination, the fact that an employer based a hiring or promotion decision on

purely subjective criteria will rarely, if ever, prove pretext.’” Springer, 509 F.3d at

1349 (quoting Denney v. City of Albany, 247 F.3d 1172, 1185 (11th Cir. 2001)).

Dr. Glenn testified that he believed Dr. Ayokanmbi was more qualified than Plaintiff

because “Dr. Ayokanmbi’s graduate degrees are more in line to the subject matter

in the program, and he taught courses in that program.” (Doc. No. 113-4 at 7, lines

15:19-22). Plaintiff possesses no evidence that this subjective criterion served as “a

mask for discrimination,” and he therefore cannot demonstrate pretext.

      With respect to the Dean Position, Plaintiff admits that he does not know what

occurred at the Search and Selection Committee meetings. (Doc. No. 117 at 29).

Plaintiff does not dispute that the Search and Selection Committee included

members from diverse backgrounds, including at least one Bangladeshi members,


                                          5
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 8 of 19



two Indian members, one Chinese member, and one Iranian member. (Doc. No.

113-1 at 41, lines 157:2-160:16). Plaintiff relies on alleged statements to him by

members of the Search and Selection Committee that their role “was to agree with

Dean Walker and to go along with him in decision-making because he was carrying

out the requirements of the Provost.” (Doc. No. 117 at 30). As a preliminary matter,

these statements are inadmissible hearsay and cannot defeat summary judgment.

Pritchard v. Southern Co. Servs., 92 F.3d 1130, 1135 (11th Cir. 1996). Aside from

that fact, they do not help Plaintiff. Plaintiff does not allege that Dr. Walker

possessed any discriminatory animus or motive. He does not even allege that there

was any discussion of race whatsoever during the Search and Selection Committee

meetings. Thus, Plaintiff’s hearsay statements in his declaration cannot defeat

summary judgment.

      Plaintiff’s only other argument with respect to the Dean Position is that Dr.

Montgomery told Plaintiff that Dr. Montgomery believed Plaintiff’s experience,

while it did not meet the listed job requirements, was “equivalent” to those

requirements. (Doc. No. 117 at 27). Dr. Montgomery is a named defendant in this

action. Plaintiff could have taken Dr. Montgomery’s deposition, but voluntarily

chose not to do so. In any event, even assuming it is true that Dr. Montgomery

believed Plaintiff was qualified, Dr. Montgomery was not tasked with determining

candidate qualifications, and it is undisputed that Plaintiff did not meet the listed job


                                           6
        Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 9 of 19



requirements. (Doc. No. 113-5 at 4-5, ¶ 10; Doc. No. 112 at 32-33). Thus, Plaintiff

was not qualified for the Dean Position and cannot make out a prima facie case of

discrimination.

       Even assuming he could make out a prima facie case, Plaintiff cannot

demonstrate pretext. He claims that he possesses “direct evidence . . . of an ongoing

edit requiring the preference of African-Americans over candidates of other races or

national origin.” (Doc. No. 117 at 32). Plaintiff claims he “has been a member of

several screening committees while employed by the University,” but he does not

identify a single one of these alleged committees. (Id.). Plaintiff claims that, during

his service on these unspecified committees, “he has been instructed by Daniel

Wims, Provost, that the committee is charged with selecting an African-American

for the position in favor of any other racial group.” (Id.).2 Aside from the fact that

Plaintiff cannot identify when Dr. Wims allegedly made these statements, he admits

he possesses no evidence that anyone made such statements in connection with the

Dean Position. (Doc. No. 117 at 32-33). Instead, he claims that this alleged

“preference in hiring . . . serves as de facto policy of the University, and in light of

its ubiquitousness, should be considered to have been applied against Ahmed, and


2
  Plaintiff claims that “Defendants do not take issue with this statement and cite Dr. Wims’
preference as fact in their brief.” (Doc. No. 117 at 32). This is untrue. The University Parties
stated as follows in their brief: “Even if this testimony were admissible, and Plaintiff could identify
an occasion on which Dr. Wims allegedly made these purported comments, they have nothing to
do with the promotions at issue here.” (Doc. No. 112 at 35).


                                                  7
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 10 of 19



in favor of Glenn.” (Doc. No. 117 at 33). In light of Plaintiff’s failure to identify a

single concrete instance of this allegedly “ubiquitous” policy, much less connect it

to an employment decision involving him, the Court should decline this invitation.3

       B.      PLAINTIFF’S PAYMENT CLAIMS.

       In the TAC, Plaintiff alleged separate instances of discrimination based on the

alleged denial of supplemental pay in January 2013 (TAC ¶ 48) and the alleged

denial of summer assignments beyond the summer of 2014 in March 2014 (id.). In

his brief, Plaintiff abandons the Supplemental Pay Claim. (Doc. No. 117 at 25-42,

arguing that the University Parties discriminated against Plaintiff in connection with

the Promotion Claims and the Summer Assignment Claim, but making no argument

with respect to the Supplemental Pay Claim).

       Plaintiff’s only mention of the Supplemental Pay Claim in his opposition brief

is an attempt to argue that the EEOC charge he filed in February 2013 in connection

with the Supplemental Pay Claim somehow covers the March 2014 alleged denial

of summer assignments. Plaintiff does not dispute that he received a summer



3
 These alleged statements certainly do not, as Plaintiff alleges (Doc. No. 117 at 32-33), qualify as
direct evidence of discrimination. Direct evidence is evidence that, if believed, “‘proves the
existence of a fact without inference or presumption.’” Jones v. Gulf Coast Health Care of
Delaware, LLC, 854 F.3d 1261, 1270 (11th Cir. 2017) (quoting Wilson v. B/E Aerospace, Inc.,
376 F.3d 1079, 1086 (11th Cir. 2004)). It “‘reflects a discriminatory or retaliatory attitude
correlating to the discrimination or retaliation complained of by the employee.’” Id. (quoting
Wilson, 376 F.3d at 1086). Plaintiff cannot provide any evidence of any discriminatory statement
“correlating to the discrimination or retaliation complained of by” Plaintiff.

                                                 8
      Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 11 of 19



assignment in the summer of 2013 (and the summer of 2014). (Doc. No. 113-1 at

72, lines 282:14-21). Plaintiff does not explain how an occurrence more than a year

after the filing of the EEOC charge could possibly be encompassed within that

charge. Mere logic defeats this argument. Without question, Plaintiff failed to file

an EEOC charge with respect to his discrimination claim based on the Summer

Assignment Claim, and the University Parties are entitled to summary judgment on

that basis. (Doc. No. 112 at 29).

      Aside from Plaintiff’s administrative failure, he failed to provide evidence

supporting an inference of discrimination for his Summer Assignment Claim.

Plaintiff claims that the fact that he did not receive summer assignments after 2014

amounted to “a reduction in pay.” (Doc. No. 117 at 39). Plaintiff does not dispute,

however, that he received his full salary every year. His complaint relates to the

denial of additional pay for summer employment, which the Handbook clearly

provides “is not expected to provide employment to all faculty members who desire

to teach.” (Doc. No. 113-1 at 223). The decision to follow University policy with

respect to additional summer assignments (after providing “a summer assignment”

as set forth in the June 2012 Salary Increase Letter) did not amount to an adverse

employment action.

      Even if the decision to follow University policy could be construed as an

adverse employment action, Plaintiff cannot demonstrate that individuals outside his


                                         9
      Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 12 of 19



protected class were treated differently. Plaintiff claims that “Gerald Vines, African-

American engineering professor, was provided with summer teaching assignments

during the years that Plaintiff was not.” (Doc. No. 117 at 40). Plaintiff cites to no

evidence other than his Declaration stating that he “personally observed” that Vines

received summer teaching assignments. (Doc. No. 118-1, ¶ 67). Plaintiff admitted

in his deposition that he did not know the enrollment in Vines’s summer classes and

does not know anything about Vines’s compensation arrangement. (Doc. No. 113-

2 at 42, lines 155:11-23). Thus, Plaintiff cannot demonstrate that Vines is “similarly

situated in all relevant respects.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079,

1091 (11th Cir. 2004).

      Plaintiff also claims that “Aaron Adams, African-American, engineering

professor, was provided with a summer assignment by agreement.” (Doc. No. 117

at 40).   The document reflecting Dr. Adams’s summer assignment, however,

explicitly indicated that Dr. Adams would receive “[a]n assignment during the 2014

summer session,” and “[s]ubsequent summer assignments will be dependent upon

course needs and your ability to generate external support.” (Doc. No. 113-3 at 85).

Plaintiff also received a summer assignment during 2014. (Doc. No. 113-1 at 72,

lines 282:14-21). He therefore cannot demonstrate that the University Parties treated

him and Adams differently at all.

      Plaintiff’s argument regarding pretext fails for the same reason – the


                                          10
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 13 of 19



University Parties provided legitimate, non-discriminatory reasons for their actions,

and Plaintiff provided zero evidence that race or national origin played any role in

the denial of summer assignments beyond 2014.4

II.    THE UNIVERSITY PARTIES ARE ENTITLED TO SUMMARY JUDGMENT
       ON PLAINTIFF’S RETALIATION CLAIMS.

       In the TAC, Plaintiff asserted claims for retaliation based on the Coordinator

Position Claim and the Summer Assignment Claim. (TAC, ¶¶ 54, 62). In his brief,

he abandons his retaliation claim based on the Coordinator Position Claim. (Doc.

No. 117 at 43-45 (arguing retaliation only in connection with the Summer

Assignment Claim). The University Parties established in their opening brief that

more than a year passed between Plaintiff’s February 2013 EEOC charge and his

claimed instance of retaliation (when Dr. Glenn informed him in March 2014 that

the summer of 2014 would be his last summer assignment under the June 2012

Salary Increase Letter). (Doc No. 112 at 41-43). “[I]n the absence of other evidence

tending to show causation, if there is a substantial delay between the protected

expression and the adverse action, the complaint of retaliation fails as a matter of

law.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (three-


4
  Plaintiff claims that an affidavit that counsel for the Board and Trustees submitted to the EEOC
amounts to a “shifting reason” for the denial of summer assignments. (Doc. No. 117 at 42). The
affidavit, however, indicated that a summer assignment was available for Plaintiff in 2015, but
counsel failed to convey it to Plaintiff’s counsel because his draft email unintentionally remained
in his “outbox.” (Doc. No. 118-5 at 1-4). This does not amount to “shifting reasons” for the denial
of a summer assignment; in fact, it indicates that the University Parties were in fact prepared to
offer Plaintiff a summer assignment in 2015.

                                               11
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 14 of 19



month delay between complaints of sexual harassment and termination insufficient

to show causal connection). The thirteen-month delay between the EEOC charge

and the alleged retaliation is fatal to Plaintiff’s claim.

       In an attempt to save his claim, Plaintiff relies on an alleged incident that

occurred ten (10) months after the alleged retaliation – an alleged statement by Dr.

Glenn in January 2015 that he would not discuss a summer assignment in 2015

because of Plaintiff’s pending lawsuit. (Doc. No. 117 at 44). According to Plaintiff,

the March 2014 communication from Dr. Glenn that Plaintiff’s summer 2014

assignment would be the last under the June 2012 Salary Increase Letter constituted

retaliation. (TAC, ¶ 62). Thus, under Plaintiff’s version of events, the University

Parties already decided, as of March 2014, not to offer Plaintiff additional summer

assignments under the June 2012 Salary Increase Letter. The alleged January 2015

statement is simply irrelevant to Plaintiff’s retaliation claim.5

III.   DRS. HUGINE, WIMS, AND GLENN ARE ENTITLED TO QUALIFIED
       IMMUNITY FROM PLAINTIFF’S INDIVIDUAL-CAPACITY SECTION 1981
       CLAIMS.

       Plaintiff seeks to hold Drs. Hugine, Wims, and Glenn personally liable for

discrimination and retaliation. The University Parties’ opening brief established that



5
  Moreover, Plaintiff submits a declaration from the University’s counsel indicating that the
University was prepared to offer Plaintiff a summer assignment in 2015, but counsel inadvertently
failed to convey the offer to Plaintiff’s counsel. (Doc. No. 118-5). Thus, Plaintiff’s own evidence
demonstrates that, rather than exhibiting a retaliatory motive, Dr. Glenn was simply leaving
communication regarding pending litigation to counsel.

                                               12
      Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 15 of 19



Drs. Hugine, Wims, and Glenn were “motivated, at least in part, by lawful

considerations.” (Doc. No. 112 at 45-47). In arguing that they were not motivated

by lawful considerations, Plaintiff relies on the same alleged evidence of

discriminatory intent as he relies on to support his discrimination claims. (Doc. No.

117 at 45-47). The same arguments set forth above (supra Section I), establish that

Drs. Hugine, Wims, and Glenn were motivated by lawful considerations. Qualified

immunity therefore applies to Plaintiff’s individual-capacity claims against them.

IV.   THE UNIVERSITY OFFICIALS ARE ENTITLED TO SUMMARY JUDGMENT
      ON PLAINTIFF’S PROMISSORY FRAUD CLAIM.

      The University Officials established that the University performed its

obligations with respect to the June 2012 Salary Increase Letter, because that letter

at most promised Plaintiff one (1) summer assignment, which he received. (Doc.

No. 112 at 54). Plaintiff argues that there was a promise that “was not kept” because

the June 2012 Salary Increase Letter allegedly promised him a summer assignment

every summer during his employment, notwithstanding University policy or the

need for summer instruction in Plaintiff’s department. (Doc. No. 117 at 49). Even

if Plaintiff established an issue of fact on that point, he offers nothing more than

speculation that the University Officials made the promise with no intention of

keeping it. (Doc. No. 117 at 50). Dr. Glenn had no involvement in the June 2012

Salary Increase Letter. (TAC, ¶ 72). He therefore did not make any promise at all.

(Id.). Moreover, Dr. Glenn denied Plaintiff future summer assignments on the basis

                                         13
      Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 16 of 19



of budget. (Doc. No. 113-4 at 13-14, lines 41:22-42:9). Thus, Plaintiff fails to

present any evidence that anyone made a promise with no intention of keeping it.

      Plaintiff also cannot demonstrate reliance. Faced with the University Parties’

argument that his deposition testimony negated reliance, Plaintiff now attempts to

“clarify” that deposition testimony. (Doc. No. 117 at 21-22; Doc. No. 118-1, ¶¶ 74-

79). Plaintiff still admits, however, that he relied on an alleged letter from Dr.

Montgomery to Dr. Wims – and not any communication from any University

Official to Plaintiff – in turning down the Abu Dhabi offer. (Doc. No. 117 at 21-22;

Doc. No. 118-1, ¶¶ 74-79). He also admits that the letter from Dr. Montgomery to

Dr. Wims did not mention summer assignments. (Doc. No. 117 at 21-22). Thus,

Plaintiff cannot establish that he relied on any promise from any University Official

in turning down the Abu Dhabi job offer.

      Moreover, the University Officials are entitled to sovereign and State-agent

immunity from the promissory fraud claim. Plaintiff claims that Barnhart v. Ingalls,

-- So. 3d --, 2018 WL 6074918 (Ala. Nov. 21, 2018), does not apply because

“Plaintiff has brought claims against the individuals in their individual capacities.”

(Doc. No. 117 at 50). But Barnhart also involved individual-capacity claims against

state officials for actions they took in the course of their official duties. 2018 WL

6074918, at *9. In Barnhart, the Alabama Supreme Court held that the “nature of

the claims” – making decisions relating to employee compensation – rendered the


                                         14
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 17 of 19



individual-capacity claims “in effect” against the state. Id. Likewise, the University

Officials here were acting solely in their capacities as University Officials, and not

in their individual or personal capacities.

      Plaintiff does not allege that the University Officials derived any personal or

individual benefit from the June 2012 Salary Increase Letter. The fact that Plaintiff

now understands that he is seeking damages from Dr. Montgomery personally is

irrelevant; Barnhart makes clear that neither Dr. Montgomery nor any other

University Official can be individually liable for acts done solely in their official

capacities. Even if sovereign immunity did not apply, State-agent immunity would

apply, because none of Plaintiff’s scattershot allegations constitute evidence of

willfulness, bad faith, or actions beyond the University Officials’ authority.

                                    CONCLUSION

      Based on the undisputed facts, arguments, and authorities contained herein, in

the University Parties’ Motion for Summary Judgment and Memorandum in

Support, and in the University Parties Evidentiary Submission and Supplemental

Evidentiary Submission, the University Parties respectfully request that this Court

enter an Order granting their motion for summary judgment on Plaintiff’s claims

against them.

      Respectfully submitted this 26th day of March, 2019.

                                               /s/ William R. Lunsford
                                               One of the Attorneys for Drs. Hugine,

                                          15
      Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 18 of 19



                                         Wims, Glenn and Montgomery

William R. Lunsford
Matthew B. Reeves
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com

and
Angela Redmond Debro
Office of General Counsel
ALABAMA A&M UNIVERSITY
Post Office Box 315
Normal, Alabama 35762
Telephone: (256) 372-8889
Facsimile: (256) 372-8890
angela.debro@aamu.edu
                                         /s/ L. Franklin Corley, IV
                                         One of the Attorneys for the Board
                                         and Trustees
Roderic G. Steakley
L. Franklin Corley, IV
SIROTE & PERMUTT, P.C.
305 Church Street
Huntsville, Alabama 35801
Telephone: (256) 536-1711
Facsimile: (256) 518-3681
rsteakley@sirote.com
fcorley@sirote.com




                                    16
       Case 5:14-cv-01683-JHE Document 119 Filed 03/26/19 Page 19 of 19



                           CERTIFICATE OF SERVICE
      I hereby certify that on March 26, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to:


 John D. Saxon
 Donna S. Cude
 JOHN D. SAXSON, P.C.
 2119 3rd Avenue North
 Birmingham, Alabama 35203
 (205) 324-0223
 (205) 323-1583 (facsimile)
 jsaxon@saxonattorneys.com
 dcude@saxonattorneys.com

 Attorneys for Plaintiff

                                             /s/ William R. Lunsford
                                             Of Counsel




                                        17
